Citation Nr: 0933024	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  04-41 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.  In November 2007, the Board 
denied the Veteran's claim.  She filed a timely appeal with 
the Court of Appeals for Veterans Claims (the Court).  In a 
July 2008 Order, the Court remanded the claim to the Board 
for further development in accordance with a Joint Motion for 
Remand agreed to by the parties.  

In November 2008, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The development directed by the Board in its last remand was 
not accomplished.  The law mandates that where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the Board's November 2008 remand, it was noted that the 
Veteran had not received adequate notice under 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2008), and 
controlling case law, for her new and material evidence 
claim.  The Board pointed out that such notice must 
specifically identify the reason the claim was previously 
denied, and must inform the Veteran of the proper standard by 
which new and material evidence is determined.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  It was argued in the Joint 
Motion for Remand that as the Board decision of November 2007 
denied the Veteran's claim because she had failed to submit 
evidence of a medical nexus, upon reviewing the notice 
letters sent to her, she had not been properly informed of 
the type of evidence necessary to reopen her claim.  As such, 
in the Board's November 2008 remand, the Veteran was to be 
informed of information and evidence not of record that is 
necessary to substantiate the claim to reopen the previously 
disallowed service connection claim for a bilateral shoulder 
disorder.

To satisfy the notice requirements for previously disallowed 
service connection claims, the notice letter was to state the 
bases for the denials in the prior decisions and describe 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were deficient in the previous denial. 

The Veteran was to be specifically told that she should 
submit evidence showing that she has a current bilateral 
shoulder disorder which is related to service, and that 
evidence in the form of a medical opinion would be useful in 
demonstrating that any current bilateral shoulder disorder is 
related to service.

A review of the file reflects that while a notice letter was 
sent to the Veteran in February 2009, it informed the Veteran 
only that the evidence she must submit must show that there 
is a permanent residual or chronic disability of the 
shoulders in service and following service that is not 
cumulative of the evidence in the file.  She was not informed 
that medical nexus evidence relating her current disability 
to her inservice complaints, which was an element that was 
deficient in the previous denial, would be helpful to her 
claim, as was mandated by the previous Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for a bilateral 
shoulder disorder.

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denials in the prior 
decisions and describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were deficient in 
the previous denial.  In this regard, the 
Veteran should be informed that the 
element required to establish the 
underlying claim of service connection 
which was found insufficient in the 
previous final denials of his claim was 
medical evidence linking a current 
bilateral shoulder disability to service.  
Specifically, the Veteran should be told 
that she should submit evidence showing 
that she has a current bilateral shoulder 
disorder which is related to service.  
She should be told that evidence in the 
form of a medical nexus opinion would be 
useful in demonstrating that any current 
bilateral shoulder disorder is related to 
service.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The Veteran and her 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




